Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-25 are pending and examined on merits in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 2 are directed to a method of detecting paliperidone in a sample comprising contacting the sample with an antibody or binding fragment thereof labeled 1-L2-L3- .
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."  See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

Claims are directed to a method of detecting paliperidone in a sample comprising, generating an antibody or binding fragment thereof that binds to paliperidone in response to a conjugate of Formula I and immunogenic carrier.  
The claims as a whole cover a generic polyclonal antibody and monoclonal antibodies generated by the immunogenic conjugate; the genus that includes a wide range of unspecified antibody structures. Implicit in the claims is that Formula I possesses certain functional characteristics; namely to generate antibodies that only paliperidone.  
The groups meeting the structural requirements of the claim give rise to a genus that is characterized by substantial variability. Such generic structures would produce antibodies of unspecified cross-reactivities or reactivity to only linker composition, not paliperidone. Tuomola et al. (“Production and characterization of monoclonal antibodies against a very small hapten, 3-methylindole”, Journal of Immunological Methods, vol. 240, pp. 111-124, published 2000, IDS submitted 07/03/2019) teaches monoclonal antibodies were produced against a very small (131.2 Da) hapten, 3-methylindole (abstract). Nine derivatives of 3-methylindole were synthesized with spacers ending in a carboxyl group, and coupled to immunogenic carriers (abstract; Fig. 1, page 113). Almost all the antigens elicited an anti-hapten response, but the majority of the mAbs produced strongly recognized the spacer group and did not bind free 3-methylindole (abstract). Any modification in the position 3 of the indole ring strongly hindered mAb binding to the compound (abstract). Tuomola et al. further discloses the immunogens with the shortest bridging groups failed completely to elicit hapten-specific antibodies. It is possible that the hapten, when linked to the carrier by a short linker group, was masked by or lost within the protein tertiary structure (p. 121, right col., para 2). Tuomola et al. teaches immunological properties of mouse polyclonal and monoclonal raised to the same haptenic structures are often fairly different (p. 118, right col. para. 2). Thus the structures represented by Formula I would not conclude generating antibodies against paliperidone. Especially, the 
Further, with regard to the recitation of attachment of the immunogenic carrier to the hapten, Goodrow et al. (“Strategies for Immunoassay Hapten Design”, Immunoanalysis of Agrochemicals, Chapter 9, pp. 119-139, published 1995 in IDS submitted 04/03/2018) teaches that an optimum immunizing hapten for a selected target analyte has to be a near-perfect mimic of that molecule; it should contain a handle terminated with a functional group capable covalently bonding to a carrier; and the hapten should be identical to the target analyte in structure, geometry, electronic (H-bonding capabilities) and hydrophobic properties (page 120, para. 1 under Design of Immunizing Haptens). In this case, Formula I does not mimic paliperidone, as the linker is attached to hydroxyl functional group that would introduce structures that are not closely related to paliperidone and thus antibody produced would not recognize epitope encompassing hydroxyl group on the paliperidone. Accordingly, any structural modification of the hapten impacts the recognition of antibodies to target hapten. At the same time, the specification has not provided evidence other than inoculating with a single modified position of paliperidone to produce antibodies against paliperidone. Similar to the discussion above, one of ordinary skill in the art would not be able to reliably predict generating antibodies from Formula 1 for paliperidone when the instant disclosure reports that certain paliperidone monoclonal antibodies generated low affinity to paliperidone at the expense of modifying a single position of the paliparidone structure. Thus, the antibody chemical structures are more removed from the structure of paliparidone.

In particular, there is no evidence of record that supports the claimed genus of Formula I would produce genus of antibodies for simply detecting paliparidone in a sample. One cannot envision the structure of the antibodies detecting paliperidone from a generic chemical structure of Formula I because Tuomola et al. explicitly discloses spacers would impact the production of hapten-specific antibodies, as certain structures would produce antibodies recognizing the spacer group rather than the target hapten. Likewise, the instant specification has reported in the Tables that hybridomas produced antibodies consist a wide scope of reactivity (i.e., antibodies with different structure). More importantly, this is from a specific immunogenic 
one of ordinary skill in the art would not be able to envision or predict the generated structures of the antibodies from Formula I which, as claimed, specifically bind to paliperidone but also bind other anti-psychotic drugs. In other words, what is the structural information of the corresponding antibodies that binds to paliperidone and other anti-psychotic analytes? Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description.
Exclusively disclosing one or two antibody specific for paliperidone produced from subclone 5_9 and subclone 2A5 generated against a specific immunogenic conjugate cannot be considered adequate written description for various antibodies recognizing various epitopes on the compound of paliperidone in view of the Amgen decision (Amgen v. Sonafi, 872 F.3d 1367: Fed. Cir. 2017) because adequate written description of claimed antibody to that newly characterized antigen should not be considered adequate description of claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. Recently, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf ). Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
In particular, the specification only discloses two subclones that simply recognizes risperidone besides paliperidone but distinguishes paliperidone from other antipsychotic drugs. The recitation of Formula I conjugated to immunogenic carrier would not provide the structure makeup of the produced antibodies.. The instant specification has not provided enough guidance of the structure makeup of the antibody (i.e., the sequences that correspond to binding against paliperidone).   
Consequently, the specification has failed to convey evidence of possession of the generated structure of the antibody, as it does not adequately describe the necessary structure of the antibody that specifically binds paliperidone but does not bind to other psychotic drugs. Therefore, one skilled in the art would not be able to envision the accuracy of detecting paliperidone without a representative number of generated . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6-8, 12-16, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salamone et al  (WO 2011/115733A1, hereinafter “Salamone1).
Claim 1 is directed to a method of detecting paliperidone in a sample, the method comprising contacting the sample with an antibody or binding fragment thereof labeled with a detectable marker, wherein the antibody or binding fragment specifically binds to paliparidone and forms a labeled complex with paliperidone present in the sample, and detecting the labeled complex so as to detect paliperidone in the sample and wherein the antibody is produced by the process as described in step 1(i). Therefore, as claimed, the process of detection utilizes a product (i.e. an antibody specifically recognizing aripiprazole) wherein the product (i.e. the antibody) is produced by a process disclosed in step (i).
Salamone1 discloses that BALB/c mice were immunized with a risperidone [9]-KLH conjugate (see compound 11 in “Scheme 1” on page 27) to prepare polyclonal antibodies (see Example 4 and Example 6a), and it is also shown that these polyclonal 
Salamone1 differs from the instant method of claim 1 in the utilization of the immunogenic conjugate that is used in the production of the antibody. Specifically, differs in the linker composition that conjugates Paliperidone (risperidone) with an immunogenic carrier (e.g. KLH). The invention recited in claim 1 recites that the linker 1-L2-L3- in the compound of “Formula 1” in the conjugate is used that is linked to an immunogenic carrier at the L3 for the process of production antibody. 
In regard to claim 12, Salamone disclosed KLH as immunogenic carrier, which is a protein.
In regards to claims 13-16, as described above, in both Salamone1 and in instant claims, the linker is linked to 9 position of paliperidone (risperidone)

    PNG
    media_image1.png
    488
    572
    media_image1.png
    Greyscale

However, the “conjugate of a compound of Formula I and an immunogenic carrier” appearing in Claim 1 and the above risperidone [9]-KLH conjugate appearing in Salamone1 reference are structurally very similar to each other in that the immunogenic carrier is attached via a linker to the 9-position of paliperidone (risperidone). Thus, it is highly likely that the same antibody as that produced by the 
The immunogenic conjugate differs by the linker composition  attached to the 9-position of paliperidone (risperidone) conjugate, but however, provides antibody binding to paliperidone and the method of instant claim 1 uses antibody for detection which as described above binds to paliperidone and thus is functionally equivalent to the antibody of Salamone1. If the product (i.e. the antibody) in a product-by-process is the same or obvious from the product of the prior art, the product would not have patentable consideration even though the prior art product was made by a different process. Here in this case, the antibody of Salamone1 being selectively binds with paliperidone (i.e. substantially binds to paliperidone) is considered to be functionally equivalent to the antibody used in steps (iii) and (iv) or of instant claim 1, as they have the same property of binding to paliperidone. Therefore, slight variation in the linker composition would be considered routine variations for optimization and would not be considered as a patentable modification to one of ordinary skilled in the art as the antibody disclosed in Salamone1 and the antibody claimed in claim 1 have the same or equivalent specificity of binding to paliperidone.
In regards to claims 6-8, as described above, Salamone1 teaches immunoassay detection of anti-psychotic drugs which includes paliperidone in addition to resperidone and thus detection of other anti-psychotic drugs such as paliperidone would also be obvious to one of ordinary skilled in the art as Salamone1 discloses that the antibody also specifically recognizes paliperidone (claims 6-7).

In regards to claims 22 and 23, Salamone1 discloses monoclonal antibody (claim 14, 15 and 19) and once a monoclonal antibody is produced, various fragment of antibody having reactivity to the desired hapten would be obvious to one of ordinary skilled in the art. 
Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salamone et al  (WO 2011/115733A1, hereinafter “Salamone1) as described above for claims 1, 6-8, 12-16, 22 and 23 and further in view of Koivunen et al (Labmedicine 2006).
Salamone1 has been discussed above for immunoassay detection of paliperidone, which makes obvious of the method of claims 1, 6-8, 12-16, 22 and 23. Salamone1 discloses competitive immunoassay detection but however, does not disclose the antibody specific for paliparidone or the competitive binding partner labeled with a detectable marker.
Koivunen throughout the review paper disclose that once antibody is available, various immunoassay methods including competitive, non-competitive, enzyme immunoassays and lateral flow immunoassays can be carried out for detection of the desired analyte. Koivunen teaches various detection techniques including antibody 
Therefore, from the foregoing description in mind, various competitive and non-competitive immunoassay detection of paliperidone would be considered obvious to one of ordinary skilled in the art.  Koivunen teaches that once antibody against a hapten is established, various immunoassay method of detection including utilizing labeled antibody or labeled competitor can commonly be carried out for immunoassay detection for the analyte and thus various immunoassay detection methods for paliperidone would be obvious to one of ordinary skilled in the art because Salamone1 discloses antibody specifically recognizing paliperidone. Therefore, competitive immunoassay method disclosed in claims 2-4 would be obvious to one of ordinary skilled in the art. Furthermore, Salamone1 discloses detection of paliperidone and also risperidone and thus multiplex detection of other closely related drugs as claimed in claims 9-11 utilizing the antibody or different drugs utilizing other antibodies specifically recognizing the other drugs, including detection of risperidone, would be obvious to one of ordinary skilled in the art. In regards to claims 17-21, as described above for claims 13-16, various linker compositions as linker at position 9 of the conjugates would be considered routine variations for optimization and would not be considered as a patentable modification to one of ordinary skilled in the art showing unexpected advantages of binding specificity. It is noted that the claimed specificity of the antibody is the same as the specificity of the antibody of Salamone1 in that the antibodies bind to paliperidone. In regards to claims 24 and 25, as described above for claims 22 and 23, Salamone2 discloses monoclonal antibody and once a . 

Claims 1, 6-8, 12-16, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salamone et al  (US 8,088,594B2, hereinafter “Salamone2”).
Claim 1 is directed to a method of detecting paliperidone in a sample, the method comprising contacting the sample with an antibody or binding fragment thereof labeled with a detectable marker, wherein the antibody or binding fragment specifically binds to paliparidone and forms a labeled complex with paliperidone present in the sample, and detecting the labeled complex so as to detect paliperidone in the sample and wherein the antibody is produced by the process as described in step 1(i). Therefore, as claimed, the process of detection utilizes a product (i.e. an antibody specifically recognizing aripiprazole) wherein the product (i.e. the antibody) is produced by a process disclosed in step (i).
Salamone2 discloses that BALB/c mice were immunized with a risperidone [9]-KLH conjugate (see compound 11 in “Scheme 1” and Example 4) to prepare polyclonal antibodies (see Example 4 and Example 6a), and it is also shown that these polyclonal antibodies were found to be reactive with risperidone and cross-reactive with paliperidone (81% cross-reactivity, i.e. substantial specificity or in other words specific for paliperidone) (See Example 9 and Table I), and found to have low cross-reactivity with 7-hydroxyrisperidone (30% monoclonal and 50% polyclonal) (see Example 9 and Tables I and II) and N-dealkylrisperidone (Example 9 and Table I), as determined by indirect competitive microtiter plate immunoassay procedure. 
Salamone2 differs from the instant method of claim 1 in the utilization of the immunogenic conjugate that is used in the production of the antibody. Specifically, differs in the linker composition that conjugates Paliperidone (risperidone) with an immunogenic carrier (e.g. KLH). The invention recited in claim 1 recites that the linker –L1-L2-L3- in the compound of “Formula 1” in the conjugate is used that is linked to an immunogenic carrier at the L3 for the process of production antibody. 
In regard to claim 12, Salamone2 disclosed KLH as immunogenic carrier (Example 4), which is a protein.


    PNG
    media_image1.png
    488
    572
    media_image1.png
    Greyscale

However, the “conjugate of a compound of Formula I and an immunogenic carrier” appearing in Claim 1 and the above risperidone [9]-KLH conjugate appearing in Salamone2 reference are structurally very similar to each other in that the immunogenic carrier is attached via a linker to the 9-position of paliperidone (risperidone). Thus, it is highly likely that the same antibody as that produced by the above method of Claim 1 is also obtained by a method in which a host is inoculated with the above risperidone [9]-KLH conjugate appearing in Salamone2 reference to produce an antibody binding to paliperidone.
the product (i.e. the antibody) in a product-by-process is the same or obvious from the product of the prior art, the product would not have patentable consideration even though the prior art product was made by a different process. Here in this case, the antibody of Salamone2 being selectively binds with paliperidone (i.e. substantially binds to paliperidone) is considered to be functionally equivalent to the antibody used in steps (iii) and (iv) or of instant claim 1, as they have the same property of binding to paliperidone. Therefore, slight variation in the linker composition would be considered routine variations for optimization and would not be considered as a patentable modification to one of ordinary skilled in the art as the antibody disclosed in Salamone2 and the antibody claimed in claim 1 have the same or equivalent specificity of binding to paliperidone.
In regards to claims 6-8, as described above, Salamone2 teaches immunoassay detection of anti-psychotic drugs which includes risperidone in addition to paliperidone and thus detection of other anti-psychotic drugs such as risperidone would also be obvious to one of ordinary skilled in the art as Salamone2 discloses that the antibody also specifically recognizes risperidone (claim 1).
In regard to claims 13-16, as described above, various linker compositions as linker at position 9 of the conjuagates would be considered routine variations for optimization and would not be considered as a patentable modification to one of 
In regards to claims 22 and 23, Salamone2 discloses monoclonal antibody (claims 12 and col. 15) and antibody fragments (col. 15, lines 38-47) and once a monoclonal antibody is produced, various fragment of antibody having reactivity to the desired hapten would be obvious to one of ordinary skilled in the art. 
Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salamone et al  (US 8,088,594B2, hereinafter “Salamone2”) as described above for claims 1, 6-8, 12-16, 22 and 23 and further in view of Koivunen et al (Labmedicine 2006).
Salamone1 has been discussed above for immunoassay detection of paliperidone, which makes obvious of the method of claims 1, 6-8, 12-16, 22 and 23. Salamone2 discloses competitive immunoassay detection but however, does not disclose the antibody specific for paliparidone or the competitive binding partner labeled with a detectable marker.
Koivunen throughout the review paper disclose that once antibody is available, various immunoassay methods including competitive, non-competitive, enzyme immunoassays and lateral flow immunoassays can be carried out for detection of the desired analyte. Koivunen teaches various detection techniques including antibody specific to antigen or competitor conjugated with a detectable label (see enzyme immunoassay on page 493).

Response to argument
Applicant's arguments filed 11/10/2020 have been fully considered but are persuasive to overcome the rejections.
In regards to 35 USC 112(a), at page 4, Applicants argued that:

    PNG
    media_image2.png
    128
    629
    media_image2.png
    Greyscale

Applicants argued that:

    PNG
    media_image3.png
    173
    656
    media_image3.png
    Greyscale

Applicants further argued that:

    PNG
    media_image4.png
    379
    627
    media_image4.png
    Greyscale

The above arguments have fully been considered but are not found persuasive for the following reasons:
First, Applicants attention is drawn to the recent court decision. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.

“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”

In University of Rochester, the “claimed method depended upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”  Id. (citation omitted).  Similarly here, antibody specific to paliperidone is critical to practice the invention and the the claimed methods cannot be practiced without antibodies having the specific binding affinities for the paliperidone recited in the claims. 
It is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for the method, which as claimed, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  The Examiner's position is based on the following facts.  First, the specification fails to disclose any correlation between the structure and function of the antibody encompassed by the claim language.  Second, the specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
At page 5, Applicants argued that:

    PNG
    media_image5.png
    278
    655
    media_image5.png
    Greyscale

At page 6, Applicants argued that:

    PNG
    media_image6.png
    325
    688
    media_image6.png
    Greyscale

	The above arguments have fully been considered by the Examiner respectfully disagrees for the following reasons:
	Tuomola et al. and Goodrow et al. both teach that a hapten conjugating to an immunogenic carrier is unpredictable in producing antibodies against a particular target analyte. The specification has only provided one structure to elicit monoclonal antibodies for detection. The specification further indicated that not all monoclonal antibodies produced from said structure binds exclusively to Paliperidone (see paragraph [00197] 
With respect to AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, the recent court decisions have indicated that without structural information of the antibody, the function properties alone do not satisfy written description. In this case, the claims are reciting detecting a particular target analyte or competing to detect a target analyte. Without the structural information of the antibody or the hybridoma information, one skilled in the art would not be able to conclude that the assay (competitive and noncompetitive) is detecting the intended target analyte (i.e., paliperidone). 
The recent court cases have indicated that the recitation of an antibody which has specific functional properties in the absence of the antibody sequences that give rise to the functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is reminded that the claims are NOT directed to producing Formula I but rather using the structure of the antibody to detect paliperidone in a sample. Although the specification provides different attachment groups on paliperidone to conjugate the immunogenic carrier, the data from the specification only shows two antibody specific for paliperidone produced from subclone 5_9 and subclone 2A5. The disclosure has not provided enough evidence of the chemical structure of antibodies in the method of detecting paliperidone. 
In regards to 103 rejection, Applicants argued the followings:

    PNG
    media_image7.png
    519
    636
    media_image7.png
    Greyscale

The above arguments have fully been considered but are not found persuasive because as described in the rejection, Salamone1 discloses that BALB/c mice were immunized with a risperidone [9]-KLH conjugate (see compound 11 in “Scheme 1” on page 27) to prepare polyclonal antibodies (see Example 4 and Example 6a), and the polyclonal antibodies were found to be reactive with risperidone and cross-reactive with paliperidone (81% cross-reactivity, i.e. substantial specificity or in other words specific for paliperidone) (See Example 9 and Table I). Therefore, the antibody produced by the conjugate of Salamone 1 binds to paliperidone and thus have the same property as claimed because as claimed the antibody “binds to paliperidone” and the property is there in the antibody of Salamone. Note that tor the claimed method, it is the final product (i.e. the antibody binds to paliperidone) that is used and is critical for the practice of the in addition to paliperidone and thus detection of other anti-psychotic drugs such as paliperidone with the antibody would also be obvious to one of ordinary skilled in the art as Salamone1 discloses that the antibody also has substantial specificity to risperidone.
As the immunogenic carrier is linked to “O” at 9-position,  the hapten against which the antibody is raised is the same (
    PNG
    media_image8.png
    111
    201
    media_image8.png
    Greyscale
) both in the instant claim and in the reference of Salamone1 and the only difference is the linker composition through which the immunogenic carrier is linked to the “O” moiety.
However, the immunogenic conjugate as described above in Salamone provides antibody binding to paliperidone and as described above, detection of Paliperidone utilizing the antibody of Salamone1 is obvious to one of ordinary skilled in the art as Salamone1 envisages detection of anti-psychotic drugs which also includes risperidone in addition to paliperidone.  If the product (i.e. the antibody) in a product-by-process is the same or obvious from the product of the prior art, the product would not have patentable consideration even though the prior art product was made by a different process and therefore, the slight variation in the linker composition would be considered routine variations for optimization and would not be considered as a patentable modification to one of ordinary skilled in the art as the antibody disclosed in Salamone1 and the antibody claimed in claim 1 have the same or equivalent specificity of binding to paliperidone.

In regards to Koivunen, Applicants argued that Koivunen generally describes various immunochemical technical used in clinical laboratories and does not teach or suggest using its techniques to generate and antibody according to step (ii) and thus does not cure the deficiency of Salamone1.
The above arguments have fully been considered but are not found persuasive because the generation of antibody according to step (ii), as described above, has been shown as obvious to one of ordinary skilled in the art. As described above, in the product-by-process claim the end product (i.e. antibody binding to paliperidone) is the same (same reactivity) and thus slight variation in the linker composition was found to be obvious as they provide the same antibody. In the rejection, it is clear that the reference of Koivunen has been cited not for production of antibody against paliperidone or risperidone but for the teaching that once antibody is available, various immunoassay methods including competitive, non-competitive, enzyme immunoassays and lateral flow immunoassays can be carried out for detection of the desired analyte as Koivunen teaches various detection competitor conjugated with a detectable label (see enzyme immunoassay on page 493). Thus, detection of paliperidone utilizing various competitive mmunoassay detection would be considered obvious to one of ordinary skilled in the art.  Koivunen teaches that once antibody against a hapten is established, various immunoassay method of detection including utilizing labeled antibody or labeled competitor can commonly be carried out for immunoassay detection for the analyte and thus various immunoassay detection methods for paliperidone utilizing label attached to the same hapten-linker would be obvious to one of ordinary skilled in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641